Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.

Claim Objections
Claims 19-21, 24 and 28-35 are objected to because of the following informalities: Appropriate correction is required.
Claim 19 recites “(w/w)”. It is noted that the use of parentheses makes “w/w” optional. It is suggested to amend “the ratio” to “a weight ratio” in claim 19, line 14 and delete “(w/w)” in claim 19, line 15. 

In order to ensure proper antecedent basis, it is suggested to 
-amend “the” to “an” in claim 19, line 17 and 
-amend “the” to “the at least one” in claim 30, line 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 19-21, 24, 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “rod-like”. It is not clear what is meant by rod-like or what would be considered “like” a rod and “rod-like” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. The examiner interprets rod like as  a thin straight piece of material. Clarification is requested. 
Further, the term “-OH rich” in claims 19 and 20 is a relative term which renders the claim indefinite. It is unclear how many “-OH” groups there must be to be considered “rich” and the term is not defined in the claim or specification. The examiner interprets the term as any compound having at least one -OH group. Clarification is requested.


 Regarding dependent claims 20-21, 24 and 29-35, these claims do not remedy the deficiencies of parent claim 19 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like).  
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Zhao, paragraph 86 of the PGPUB, teaches in any or all of the described embodiments, the composition can further comprise a stabilizing agent. The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraphs 105-106 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would improve the oxygen transmission rate of the solid film or coat. 
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%. 
The NCC particles may have a length of from about 50 to about 500 nm. In embodiments, the diameter of the NCC particles may further have a diameter of from about 2 to about 500 nm. The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined references teach the film to be free of hygroscopic salts as claimed in claim 19. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.
Further, Zhao teaches the additive composition consisting of an sorbitol and either alginic acid or hyaluronic acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Berglund et al (WO2015063163). 
 Zhao, paragraph 162 of the PGPUB, teaches examples of suitable additive agents include, but are not limited to, film forming materials, such as a non-starch polysaccharides. 
Zhao, paragraph 177 of the PGPUB, teaches the compositions may be dried to form the films by allowing the water in the composition to evaporate. In some embodiments, the films are dried using heat to facilitate faster drying of the composition thereby preventing or mitigating long-term exposure to oxygen and light.
Although Zhao teaches non-starch polysaccharides, Zhao does these polysaccharides to be xyloglucan. 
Berglund teaches films comprising xyloglucan. 
Berglund, page 3, teaches a film comprising a xyloglucan as an oxygen barrier. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate xyloglucan as taught by Berglund into the composition as taught by the references above as xyloglucan acts as an oxygen barrier and can therefore mitigate exposure to oxygen. 
The method as taught by the references is the same composition as claimed in claim 31 and therefore it would be expected that the method as taught by the references would result in a film having OTR of between 1 and 2 when measured at rt and 0% humidity as claimed in claim 31. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR of about 60 when measured at rt and 50% humidity as claimed in claim 33. 

Claims 19-21, 24, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like). 
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
The acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%.
The NCC particles may have a length of from about 50 to about 500 nm. In embodiments, the diameter of the NCC particles may further have a diameter of from about 2 to about 500 nm. The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined references teach the film to be free of hygroscopic salts as claimed in claim 19. 
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be starch. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Other polymers having hydroxyl groups include partially hydrolysed polyvinyl esters such as polyvinyl acetate, starch and starch derivatives and cellulose esters having hydroxyl groups. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use starch as taught by Zou as the plasticizer as taught by the references to increase the flexibility of the coating. 
Starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, Zhao teaches starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of starch and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 32, the references teach a composition comprising NCC and starch. 
The method as taught by the references is the same composition as claimed in claim 32 and therefore it would be expected that the method as taught by the references would result in a film having OTR between 1 and 5 when measured at rt and 0% relative humidity and OTR below 10 when measured at rt and 50% relative humidity as claimed in claim 32. 

Claims 19-21, 24, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19.
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.01 wt/v% to about .5 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid.

Regarding claims 28-30, Kang teaches BTCA. 

Regarding claim 34, the method as taught by the references is the same composition as claimed in claim 34 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR lower than 1 or between 1 and 2 or between 0 and .5 when measured at rt and 50% relative humidity as claimed in claim 34. 

Claims 19-21, 24, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like).  
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Zhao, paragraph 86 of the PGPUB, teaches in any or all of the described embodiments, the composition can further comprise a stabilizing agent. The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraphs 105-106 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would improve the oxygen transmission rate of the solid film or coat. 
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%. 
The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined referenced teach the film to be free of hygroscopic salts as claimed in claim 19. 
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by the references to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 35, the method as taught by the references is the same composition as claimed in claim 35 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 30 when measured at 0% relative humidity and when measured at 50% relative humidity.

Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered but they are not persuasive. 
Applicant argues in 6) that the OTR values obtained by methods of my present invention are superior to those obtained by Zhao et al.
Examiner acknowledges the affidavit filed 8/31/22 unexpected results. The data is unpersuasive as set forth below. 
The data is not commensurate in scope with the scope of the claims. 
The data only shows a method for forming onto at least a surface region of a specific substrate (glass) comprising:
A specific amount of a specific type of (a) NCC comprising elongated crystalline rod-like nanoparticles have a specific particle size and a specific crystallinity, a specific amount and a specific type of (b) an additive composition (ie specific OH-rich material and a specific hygroscopic material), and a specific amount and a specific type of (c) at least one crosslinking agent, 
Wherein the additive composition having a specific weight ratio of the OH rich material to the hygroscopic material is from between .01:1- 1:.01 and allowing the said film or coat to form into a specific thickness of the improved NCC-based solid film or coat. 

While the present claims broadly encompass a method for forming onto at least a surface region of ANY substrate comprising:
any amount and any type of (a) NCC comprising elongated crystalline rod-like nanoparticles having any nanoparticle size and having at least 50% crystallinity, any amount and any type of (b) an additive composition and any amount and any type of (c) at least one crosslinking agent and optionally any amount and any type of at least one catalyst, 
Wherein the additive composition consisting of at least one -OH material selected from sorbitol, any type of polyvinyl alcohol, any type of polycarboxylate ether, any type of carbohydrates and borax and at least one hygroscopic material selected from a cellulosic material, a carbohydrate, an alcohol and an acid, wherein the ratio between the at least one OH rich material to the hygroscopic material is from between .01:1- 1:.01 and allowing the said film or coat to form into any thickness of the improved NCC-based solid film or coat. 

Further, the data does not show using the upper and lower ends of the claimed crystallinity of the NCC and of the weight ratio of the OH rich material to the hygroscopic material. 
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of crystallinity of the NCC and of the weight ratio of the OH rich material to the hygroscopic material.

Further, applicant argues in 13) Zhao is different from the present invention not only in using a cellulose nanomaterial that is NOT NCC, but also in using hygroscopic salts such as CaCOs3 and CaCl2. The hygroscopic material used in the formulation tested did not include a hygroscopic salt. Presence of salts such as those described by Zhao et al, cause a reduction in the oxygen barrier performance by 1-2 orders of magnitude. 

Examiner respectfully traverses. 
Zhao, abstract, teaches a composition comprising at least one cellulose material (such as a cellulose nanomaterial) and an optional inorganic salt component. Therefore, Zhao discloses the inorganic salt is not required. 
Further, while 22) of the declaration filed 11/17/21 points to specific examples in Zhao using the inorganic salt component, “such high ratios lead to gelation and aggregation of the CNC and as a result reduced barrier performance”, and 13) of the declaration filed 4/20/22 states “presence of salts such as those described by Zhao, cause a reduction in the oxygen barrier performance by 1-2 orders of magnitude, applicant however has not provided any evidence, ie data, to support that position. Further, while applicant points to specific examples, it is noted However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, applicant in 24) and 25) of the declaration argues Based on the paragraphs cited by the Examiner, Lafitte provides no incentive to replace one nanocellulose material by another. In fact, all uses, but one, disclosed for NCC seem to be in a fluid medium rather than in a solid medium.
While Lafitte may or may not have the same end use as Zhao, the fact remains that the motivation to teach the cellulose nanomaterial having crystallinity is not due to its end use, rather the motivation to combine is due to the NCC particles having “rod-like” shapes, namely that the NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa), which one of ordinary skill of the art would appreciate having NCC particles that are exceptionally tough, with a strong axial Young's modulus (150 GPa). 
Therefore, given both Zhao and Lafitte are both drawn to nanocellulose, and Lafitte further provides proper motivation to combine, as set forth above, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN104479368, English translation, teaches a full-biodegradable film is using biodegradable nano-cellulose as reinforcing agent, the adjuvants such as addition gel, flocculation aid, plasticizer, defoamer, dispersant, cross-linking agent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/24/22